              Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
1101 K St. N.W., Suite 201,         )
Washington, D.C. 20005,             )
                                    )
              Plaintiff,            )
                                    )
      v.                            )                  Civil Action No.
                                    )
U.S. DEPARTMENT OF COMMERCE, )
1401 Constitution Ave., N.W.        )
Washington, D.C. 20230,             )
                                    )
              Defendant.            )
____________________________________)

             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

        1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,

declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in

Washington (“CREW”) challenges the failure of Defendant U.S. Department of Commerce

(“Commerce”) to release records in response to CREW’s FOIA request for (1) all

communications with former Commerce official Eric Branstad and former Trump campaign

official Rick Gates from January 20, 2017, to March 1, 2018; and (2) all communications sent or

received by Branstad mentioning the defense firm Circinus.

        2.      This case seeks declaratory relief that Commerce is in violation of FOIA, 5

U.S.C. § 552(a)(3)(a), by refusing to provide CREW all responsive, non-exempt documents, and

injunctive relief ordering Commerce to process and release to CREW immediately the requested

records.
              Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 2 of 6



                                      Jurisdiction and Venue

       3.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). The Court also has jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue lies in this district

under 5 U.S.C. § 552(a)(4)(B).

                                             Parties

       4.      Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of its research,

CREW uses government records made available to it under the FOIA.

       5.      Defendant Commerce is an agency within the meaning of 5 U.S.C. § 552(f) and 5

U.S.C. § 701. Commerce has possession and control of the requested records and is responsible

for fulfilling plaintiff’s FOIA requests.

                                       Factual Background

       6.      Eric Branstad is a political consultant who served as the Iowa State Director for

Donald J. Trump’s 2016 presidential campaign. After the election, Branstad joined Commerce

as Senior White House Advisor and Chief Aide to Commerce Secretary Wilbur Ross. Branstad

left Commerce in January 2018.




                                                2
             Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 3 of 6



       7.         Rick Gates is a political consultant and lobbyist who worked for Trump’s 2016

presidential campaign as a deputy campaign manager. Branstad and Gates worked together on

the campaign. In February 2018, Gates pleaded guilty to charges of conspiracy and false

statements relating to his consulting work with pro-Russian political figures in the Ukraine.

       8.         While Branstad worked at Commerce, Gates contacted him on at least one

occasion on behalf of Circinus, a defense firm owned by Elliott Broidy, a top fundraiser for

President Trump. According to reporting by the New York Times, Gates considered Branstad a

“contact” at Commerce who could help secure the agency’s endorsement of lucrative defense

work by Circinus for the Romanian government. Kenneth P. Vogel, et al., Two Trump Allies,

Seeing Unlimited Opportunity, Instead Draw Scrutiny, New York Times, July 24, 2018, available

at https://nyti.ms/2uO97dj. Gates relayed talking points to Branstad explaining why Circinus

deserved the endorsement, which Branstad, in turn, relayed to the agency staff overseeing

Romania. Id. Commerce ultimately provided the endorsement. Id.

       9.         To help answer questions about these contacts, CREW submitted a FOIA request

to Commerce by email dated August 2, 2018, seeking:

       1. All communications between former White House advisor to the Commerce
       Department Eric Branstad and former Trump campaign official Rick Gates from
       January 20, 2017 to March 1, 2018.

       2. All communication[s] sent or received by Mr. Branstad that mention the
       defense firm Circinus.

       10.        CREW sought a waiver of fees associated with processing its request, explaining

the requested records would shed light on how individuals with ties to President Trump sought to

influence federal agencies on behalf of lobbying clients, and how agency officials responded to

these requests.




                                                  3
              Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 4 of 6



       11.     By email dated August 6, 2018, Commerce confirmed receipt of CREW’s request,

assigning it tracking number DOC-IOS-2018-001899. 1

       12.     By email dated October 3, 2018, Commerce granted CREW’s fee waiver.

       13.     After receiving no determination on its request, CREW called Commerce on

October 31, 2018, to obtain an update. Commerce stated that it sent CREW a letter on August

22, 2018, asking for clarification on its request and that, after not receiving a response, it closed

the request on October 4. CREW noted that it had no record of these communications in either

the email address listed in CREW’s request or Commerce’s online FOIA portal. Commerce

responded that it would reopen the request. CREW also agreed to modify the second part of its

request to include a date range, so that it would seek all communication sent or received by

Branstad that mention the defense firm Circinus “from January 20, 2017, to March 1, 2018.”

       14.     Later on October 31, 2018, CREW sent Commerce an email memorializing the

phone call earlier that day. Commerce responded by email dated November 1, 2018, that it

would “reopen the request for processing.”

       15.     By email dated November 5, 2018, Commerce confirmed that it had modified the

second part of CREW’s request to seek all communication sent or received by Branstad that

mention the defense firm Circinus “from January 20, 2017, to March 1, 2018.”

       16.     To date, Commerce has not provided CREW with a determination on its request.

       17.     CREW has exhausted all administrative remedies applicable to its request.




1
 Commerce sent another email on August 13, 2018 purportedly changing the tracking number to
DOC-IOS-2018-001899, but that was the initial tracking number, as well.


                                                  4
             Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 5 of 6



                             PLAINTIFF’S CLAIM FOR RELIEF

                       (Wrongful Withholding of Non-Exempt Records)

       18.     Plaintiff repeats and re-alleges the preceding paragraphs.

       19.     In its August 2, 2018 FOIA request, Plaintiff properly asked for records within the

custody and control of Defendant.

       20.     Defendant wrongfully withheld from disclosure agency records requested by

Plaintiff in its August 2, 2018 FOIA request.

       21.     By failing to release the records Plaintiff requested, Defendant violated FOIA.

       22.     Plaintiff is therefore entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the records requested in its August 2, 2018 FOIA

request.

                                         Requested Relief

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1) Order Defendant to immediately and fully process Plaintiff’s August 2, 2018 FOIA

request and disclose all non-exempt documents immediately to Plaintiff;

       (2) Issue a declaration that Plaintiff is entitled to immediate processing and disclosure of

the records requested in its August 2, 2018 FOIA request;

       (3) Provide for expeditious proceedings in this action;

       (4) Retain jurisdiction of this action to ensure no agency records are wrongfully withheld;

       (5) Award plaintiff its costs and reasonable attorneys’ fees in this action; and

       (6) Grant such other relief as the Court may deem just and proper.




                                                  5
     Case 1:18-cv-03022 Document 1 Filed 12/20/18 Page 6 of 6



Date: December 20, 2018       Respectfully Submitted,

                              /s/ Nikhel Sus
                              NIKHEL S. SUS
                              (D.C. Bar No. 1017937)
                              ANNE L. WEISMANN
                              (D.C. Bar. No. 298190)
                              Citizens for Responsibility and Ethics in
                              Washington
                              1101 K St. NW, Suite 201
                              Washington, D.C. 20005
                              Telephone: (202) 408-5565
                              Fax: (202) 588-5020
                              nsus@citizensforethics.org
                              aweismann@citizensforethics.org




                                 6
